Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 07/18/2022. 
In the amendment dated 07/18/2022, the following occurred: Claims 1, 11, 15, 25 and 65 have been amended. Claims 7, 9-10, 12, 17, 23, 26-27, 30 and 32-64 were canceled. Drawing figures 10, 26, 35 and 37 were amended.
In the amendment dated 12/22/2021, the following occurred: Claims 1-6, 8, 11, 13-16, 18-21, 22, 24-25, 28-29 and 31 have been amended. Claims 7, 9-10, 12, 17, 23, 26-27, 30 and 32-64 have been canceled. Claim 65 has been added. Figures 10, 13-16, 18-27, 29, 31-37, 40-41 have been amended. Specification at pages 1, 10, 13, 15, 24, 25, 28, 31, 34 and 38-40 has been amended. 
Claims 1-6, 8, 11, 13-16, 18-22, 24, 25, 28, 29, 31 and 65 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…display a compliance score…” The claim is indefinite because it is unclear how the claim can be met. A compliance score was never calculated or received in order to be displayed.  
Claim 20 recites “…and tailor nutrition based activities…” The claim is indefinite because it is unclear how the claim can be met. There was no previous recitation of any nutrition based activities, thus it’s unclear what is being tailored. 
Dependent claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 18-22, 24, 25, 28, 29, 31 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235886), in view of Marten (US 2010/0274579) and in further view of Jain (US 2017/0262164).


REGARDING CLAIM 1
	Cox discloses a care management system ([0012] teaches a personalized patient care plan creation and monitoring system (interpreted by examiner as care management system)) comprising: at least one processor operatively connected to a memory containing instructions, when executed cause the at least one processor to ([0006] teaches that a system/apparatus may comprise one or more processors and a memory coupled to the one or more processors. The memory may comprise instructions which, when executed by the one or more processors, cause the one or more processors to perform various ones of, and combinations of, the operations): generate a user tailored care plan, comprising daily sequences of steps to accomplish the user tailored care plan ([0013] teaches creating a personalized patient care plan. [0030] teaches generating patient care plans based on the patient's medical condition. [0038] teaches that the lifestyle information is utilized to customize or personalize a patient care plan for the specific patient such that the patient is presented with a resulting patient care plan that the patient feels is tailored specifically to them and they way they conduct their lives (interpreted by examiner as generating a user tailored care plan) [0052] teaches a more personalized patient care plan may further be customized to the specific lifestyle of the patient by evaluating the temporal lifestyle information and behavioral lifestyle information for the patient. Thus, having established a set of goals and actions to achieve those goals that are specific to the patient based on their demographics, medical data, and the patient's lifestyle information, the goals and actions may be converted to specific actions to be taken by the patient on a daily basis. [0135] teaches that a personalized patient care plan (PCP) is generated based on the generalized PCP as a basis which is then customized and personalized to the specific patient using the retrieved lifestyle information, the historical analysis results identifying patient actions that are likely to be adhered to by this patient, and established rules, patterns, algorithms, logic, etc., for generating personalized patient actions and combining them in a serial manner to generate a sequence of patient actions and goals that together constitute the patient's side of the personalized patient care plan (interpreted by examiner as daily sequences of steps to accomplish the tailored care plan)); generate a dynamic and adaptive user interface configured to: display a customized interface to the user including an initial view specifying for a respective day each of the steps in the sequence associated with the respective day on a device associated with the user ([0052] teaches customizing the personalized patient care plan to the specific lifestyle of the patient and establishing a set of goals and actions to achieve those goals that are specific to the patient based on their demographics, medical data, and the patient's lifestyle information, the goals and actions may be converted to specific actions to be taken by the patient on a daily basis (interpreted by examiner as each step for respective day). [0055] teaches evaluating the lifestyle information for the patient, the personalized care plan with its associated care plan actions, and determining appropriate monitoring actions/communications to be performed, and teaches wearable devices such as a FitBit™, pedometer, GPS device, applications running on a patient's smart phone or other computing device, or the like (interpreted by examiner as device associated with the user). [0099] teaches the output device may be any device for providing output to a user of the server and may be any conventional display screen and [0128] teaches system outputs the personalized patient care plan (interpreted by examiner as display a customized interface to the user including an initial view specifying for a respective day each of the steps in the sequence associated with the respective day) [0146] teaches user interfaces comprise graphical user interfaces. [0131] teaches a personalized care plan creation/update engine that may dynamically adjust or modify the personalized patient care (since the care plan is displayed on the user interface, the examiner interprets this as a dynamic and adaptive user interface)); collect remote health information based on execution of the steps in the sequence ([0004] teaches evaluating a patient registry and performing actions based on results of the evaluation. [0055] teaches monitoring of a patient's adherence to the personalized care plan and evaluating the lifestyle information for the patient, the personalized care plan with its associated care plan actions, and determining appropriate monitoring actions/communications to be performed, timing of monitoring actions/communications, communication modes to be utilized, content of such communications, and the like, so as to maximize a positive response from the patient. Examples of such monitoring actions may be interrogating health monitoring devices and/or applications associated with the patient, initiating a call to the patient's telephone to discuss their progress, or any other action that a human or automated assessment system may perform to assist with the monitoring of the patient's adherence to the patient's personalized patient care plan (interpreted by examiner as collect remote health information based on execution of the steps in the sequence)); and automatically adjust organization of the initial review of the sequence of steps for the respective day shown on the user device based on analysis of the remote health information ([0015] teaches adjusting a personalized patient health care plan based on an evaluation of a patient's adherence to a prescribed personalized patient health care plan. [0062] teaches adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed [0131] teaches a personalized care plan creation/update engine that may dynamically adjust or modify the personalized patient care plan 419 based on a determined level of adherence to the personalized patient care plan (interpreted by examiner as adjust organization of the sequence of steps based on analysis of the remote health information)).

Cox does not explicitly disclose, however Marten discloses:
the display of the sequence of steps including a plurality of action display elements for actions associated with each step in the sequence of steps (Marten at [0017] teaches a GUI presented to patients. [0019] teaches dynamic and interactive treatment (e.g., medical, rehabilitation, or training) system that provides a user friendly platform for professionals to develop and provide an interactive treatment regimen (interpreted by examiner as the same interface as Cox) and teaches dragging and dropping visual representations thereof, to form a customized treatment regimen. [0022] teaches plan includes (e.g., activities, e.g. exercises, medication, announcements, measurements, questions etc.) (interpreted by examiner as steps in the sequence of steps of Cox) [0048] teaches activities assigned for day 8. [0058] teaches instructing the patient to use a stationary bike three times a day); the customized interface including a plurality of navigation options common to a plurality of displays shown in the customized interface, the plurality of navigation options selectable to access a plurality of customized views (Marten at [0020] teaches day-to-day activities via the patient's "View my plan" section. [0042] teaches a screen (interpreted by examiner as the customized interface including the initial view of Cox) with various icons (interpreted by examiner as plurality of navigation options), with an icon to access messaging center. [0049] teaches selecting icons (interpreted by examiner as the plurality of navigation options selectable to access a plurality of customized views) and an icon to go to a home screen. [0052] teaches a “view” button  to see patient progress [0069] teaches a more info button, that brings the user to an underlying library of pictures, text instruction, videos, and/or whatever else has been provided and stored in this area); automatically integrate one or more additional functions into an existing action display element relative to the initial view for a respective step in the sequence of steps, wherein the one or more additional functions are selected based on association with the existing action display element and actions associated with the action display element ([0070] After completing the day's events, the patient may log in again and select the Log My Progress icon from the icon array 66' (FIG. 13) to enter results into the plan. The system may then present the patient with any number of other screens, such as screen 98 of FIG. 16, in which the patient may enter his current pain level (interpreted by examiner as actions associated with the action display element), and then click an icon to finish the log entry. [0073] teaches that  the information captured by the system may be used automatically, or manually by the physician, to make adjustments to the plan. For instance, in this example, overall decreases in pain level may be used to wean the patient off pain medication. For instance, the plan may be configured to recommend the patient be given pain medication as long as the pain level is at level 5 or above (interpreted by examiner as the existing action display element relative to the initial view for a respective step in the sequence of steps). As the pain level drops below 5 (e.g., without the patient taking medication), the plan may cut the pain medication in half, and so forth, (interpreted by examiner as automatically integrate one or more additional functions into an existing action display element) to gradually wean the patient off the medication.);

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the advice session of Cox to incorporate the display and navigation option as taught by Marten, with the motivation of altering and streamlining the care delivery, providing the best care plan for every patient while reducing costs in the health care delivery chain (Marten at [0020]).

Cox and Marten do not explicitly disclose, however Jain discloses:
automatically integrate one or more additional functions into an existing action display element and automatically reorganize a display relative to the initial view to prioritize a respective action display element for a respective step relative to remaining ones of the plurality of action display elements, executed as part of a dynamic adjustment of the organization of the display into an updated view of the sequence of steps (Jain at [0005] teaches that adjustments to a user interface can be made automatically and teaches that customization rules are used to customize the user interface so that the user interface provides information in an appropriate manner for each particular user. [0045] teaches that it adapts the user interface to fit the users’ needs without the user (him/her self) making any changes [0045] (interpreted by examiner as automatically integrating one or more additional functions into an existing action display element of Marten). [0006] teaches reconfiguring a dynamic interface that adjusts layout and formatting, configures interactive elements, and modifies content displayed to a user and [0022] teaches adjusting the user interface includes adjusting a current view of the application, while the user interface is visible on the client device (interpreted by examiner as automatically reorganize a display relative to the initial view). [0059] teaches the content and arrangement of information (interpreted by examiner as the action display elements reflecting the sequence of steps of Cox and Marten) displayed on the reconfigured interface can vary based on specific user preferences and/or prioritizations (interpreted by examiner as to prioritize a respective action display element for a respective step relative to remaining ones of the plurality of action display elements of Cox and Marten). [0067] teaches interface includes information corresponding to the care plan (of Cox and Marten)); and display via the dynamic and adaptive user interface the updated view including the sequence of steps displayed according to the adjusted organization on the user device (Jain at [0053] teaches a device (interpreted by examiner as the user device) displays an initial interface of an application prior to user interface reconfiguration, and the device displays an altered interface (interpreted by examiner as display the updated view including the sequence of steps, of Cox, via the dynamic and adaptive interface of Cox and Marten)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox and Martin to incorporate the methods of automatically updating care plan view/interface as taught by Jain, with the motivation of conserving resources by reducing or eliminating the need for multiple versions of applications to be created, distributed, and stored (Jain at [0052]).
REGARDING CLAIM 6
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses: 
The system of claim 1, further comprising a knowledge base of education material on a patient procedure, including self-care instruction (Cox at [0042] teaches treatment guidelines and teaches an example of a female diabetes patients in the age range of 40 to 60 years old, and that this patient should follow a low sugar diet and have at least 30 minutes of stressful exercise per day (interpreted by examiner as self-care instructions for the patient). [0117] teaches that the patient care plan guidelines source 426 provides information (interpreted by examiner as knowledge base of education material) regarding the preferred treatments (interpreted by examiner as patient procedure) for various medical conditions or maladies in association with patient characteristics. The patient care plan guidelines from the patient care plan guidelines sources 426 may be provided in a natural language text form which may be processed by natural language processing mechanisms of a resource generation engine 490 to generate personal care plans to be applied to a patient, or the like).

REGARDING CLAIM 18
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein the at least one processor is configured to capture care plan tasks and define progressive targets for display to the user over time (Cox at [0086] teaches providing capability to consumer/user to use the provider applications through a client interface such as a web browser with user-specific configuration settings and [0146] teaches user interfaces comprise graphical user interfaces (interpreted by examiner as display of user information) [0060] teaches a diabetic patients having negative results when their patient care plan involves strong cardiac exercise for 30 minutes a day (i.e., the patient tends to fail to complete this task) (interpreted by examiner as capture care plan tasks), and teaches reducing the requirement or substitute the requirement of the care plan, e.g., replace the patient action with one that requires mild cardiac exercise for 30 minutes a day (this information is interpreted by examiner as define progressive targets)).

REGARDING CLAIM 19
Cox, Marten and Jain disclose the limitation of claims 1 and 18.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 18, wherein the at least one processor is configured to adjust progressive targets responsive to completion information captured or submitted by the user (Cox at [0015] teaches adjusting a personalized patient health care plan based on an evaluation of a patient's adherence to a prescribed personalized patient health care plan. [0060] teaches an example of a patient failing to complete task and care plan adjusted based on analysis (interpreted by examiner as adjust progressive targets responsive to completion information captured) [0065] teaches assessment tasks that may be automatically or semi-automatically performed so as to gather information for monitoring the patient's adherence to the personalized patient care plan and either automatically or semi-automatically adjust the personalized patient care plan accordingly, send notifications to the patient, notify the doctor, or perform some other desired actions (interpreted by examiner as adjust displays responsive to completion information captured) for maximizing the probability that the patient will maintain adherence to the personalized patient care plan. Furthermore, [0062] teaches the patient's adherence to their personalized patient care plan is monitored and determinations are made as to whether the patient meets the goals set forth in the personalized patient care plan and/or performs the patient actions in the personalized patient care plan. If the patient does not meet the requirements of one or more goals in the patient care plan, an alternative goal determination logic is employed to determine an alternative goal that the patient is more likely to be able to accomplish. This determination may be made based on the patient's actual progress towards attaining the original goal, the importance and type of the goal to the overall personalized patient care plan, e.g., adjustments to medication may not be able to be made depending on the particular care plan, and a pre-determined inter-changeability of the goals. In some cases, one goal may be adjusted in one direction, or by a first adjustment metric, and another in a different direction, or by a second adjustment metric, so as to balance the patient's ability to achieve a missed goal with an alternative goal while maintaining overall results that are to be generated, e.g., physical activity goal may be reduced while dietary goals may be increased so that the balance achieves the same overall effect. In this way, the patient's personalized patient care plan is further optimized for the particular patient based on the achievability of the goals for that particular patient).

REGARDING CLAIM 20
Cox, Marten and Jain disclose the limitation of claims 1 and 19.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 19, wherein the at least one processor is configured to define progressive targets for blood sugar readings and tailor nutrition based activities associated with the user responsive to the user’s progress (Cox at [0040] teaches correlating the information with patient care plan information, to generate patient care plan actions/tasks and/or recommendations for assisting the patient in adhering to the patient's personalized patient care plan (interpreted by examiner as define progressive targets responsive to individual patient progress). [0123] teaches selecting foods whose nutritional content falls within the desired goals of a patient care plan, selecting exercises that generate a desired level of activity within a given period of time, and the like (interpreted by examiner as tailor nutrition based activities associated with the user). [0137] teaches monitoring actions performed which involve interrogating a health/activity monitoring device associated with the patient and receiving the corresponding data as a result and teaches that this may involve the patient logging onto an online system and inputting monitor data into the system which then reports the information to the assessor system, e.g., a patient entering blood sugar measurement data, weight data, symptom data, or the like. [0042] teaches patient with diabetes should follow a low sugar diet and a database of such treatments and their guidelines may be provided that correlates various combinations of patient characteristics with a corresponding treatment (interpreted by examiner as to define progressive targets for blood sugar readings and adjust nutrition based activities responsive to the user’s progress)).

REGARDING CLAIM 21
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein display of the customized interface includes display of an information aggregation display, wherein the at least one processor is configured to access information associated with scheduled task and capture needed pre-requisites for display to the user (Cox at [0086] teaches providing capability to consumer/user to use the provider applications through a client interface such as a web browser with user-specific configuration settings and [0146] teaches user interfaces comprise graphical user interfaces (interpreted by examiner as display of the customized interfaces includes display of an information aggregation display) [0034] teaches the lifestyle information may comprise one or more data structures specifying one or more schedules of events that the patient undergoes. [0052] teaches the patient's lifestyle information may be further analyzed to identify specific exercise actions to be taken by the patient, for example, the patient may have a schedule that shows that the patient is available to exercise between 8 and 9 a.m. and 7:00 p.m. till 8:00 p.m. on most weekdays, is not available Thursday evenings after work for exercise, is available between 1 and 2 p.m. on Saturdays, and all day on Sundays. [0127] teaches that based on timing information for the patient actions, preferences specified by the patient in the patient supplied lifestyle information 421, and the like, these monitoring actions may be scheduled as part of the personalized patient care plan monitor (interpreted by examiner as access information associated with scheduled task), therefore schedule a monitoring action at a specific time to send a text message to the patient's communication device to inform the patient that they should eat bran flakes for breakfast on Monday, Wednesday, and Friday of the week (interpreted by examiner as capture needed pre-requisites for display to user)).

REGARDING CLAIM 22
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein display of the customized interface includes integration into at least one view of the customized interface of acknowledgement indicators associated with pre-requisites (Cox at [0086] teaches providing capability to consumer/user to use the provider applications through a client interface such as a web browser with user-specific configuration settings and [0146] teaches user interfaces comprise graphical user interfaces (interpreted by examiner as display of the customized interfaces includes information) [0052] teaches the patient lifestyle information may further indicate that the patient likes to sleep late on Saturdays and Sundays and thus, while available early on these days, the mechanisms of the illustrative embodiments may adjust the scheduling of actions in the personalized care plan to accommodate this timing preference of the patient (this information is interpreted as acknowledgement indicators associated with pre-requisites that is integrated in the customized interface) [0144] teaches the mechanisms of the illustrative embodiments provide monitoring actions for monitoring the patient's adherence to the personalized patient care plan and initiation of modifications to the personalized patient care plan when such adherence meets pre-defined criteria indicative of a need for a modification in the patient care plan.).
REGARDING CLAIM 24
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein the at least one processor is configured to determine from stored procedure based modules, a selection of the procedure based modules associated with respective operations, activities, or procedures for the user (Cox at [0047] teaches the selection of patient care plan actions (i.e. patient actions and monitoring actions) is based on the general patient care plan goals, the general patient care plan actions to be performed, and the personalization of these general patient care plan actions to the specific lifestyle of the patient (interpreted by examiner as modules associated with activity of patient). [0032] teaches personalizing a patient's on-going treatment and care (interpreted by examiner as determine selection of procedure based modules) based on both their medical condition and the patient's own personal lifestyle (interpreted by examiner as associated with respective activities of the user)).

REGARDING CLAIM 25
Cox, Marten and Jain disclose the limitation of claims 1 and 24.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 24, wherein the system is configured to access recovery stage triggers associated with the procedure based modules to dynamically adapt information resources presented in the customized interface (Cox at [0034] one or more data structures specifying one or more schedules of events that the patient undergoes (interpreted as recovery stage triggers associated with the procedure) either on a routine basis or on a dynamic basis, e.g., a baseline routine schedule that may be dynamically updated as events occur or do not occur. [0066] teaches that the personalized patient care plans, and the personalized patient care plan actions (patient actions performed by the patient and monitoring actions performed by the assessor), may be dynamically adjusted based on the patient's current environmental conditions, changes in schedule, determined deviations from the care plan, and other dynamic conditions that may interfere or otherwise require modification, either temporarily or permanently, of the patient's personalized patient care plan (interpreted by examiner as system configured to dynamically adapt information resources presented in the customized interface)).

REGARDING CLAIM 28
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, further comprising a communication module executed by the at least one processor, configured to present a communication channel connecting a user and a care team as a group communication session (Cox at [0055] teaches assisting health professionals (interpreted as care team) in performing actions and initiating communications to maintain ongoing treatment and care of the patient. Such mechanisms may involve determining appropriate monitoring actions/communications to be performed, timing of monitoring actions/communications, communication modes to be utilized, content of such communications, and the like, so as to maximize a positive response from the patient, initiating a call to the patient's telephone to discuss their progress (interpreted by examiner as communication channel connecting a user and a care team as a group communication session). [0065] teaches that this information may further be used to personalize the assessment activities to be performed by the assessment system/personnel and influence the timing, communication modes, and monitoring actions performed. That is, based on the particular care plan goals and care plan actions that are part of the patient's care plan, these goals/actions may be paired with monitoring actions to be taken by an assessor, e.g., a medical professional, other individual whose duty it is to monitor and interface with patients to ensure that they are following a prescribed care plan, or automated system. [0128] teaches that the personalized patient care plan 419 further comprises monitoring actions that are to be performed by an assessor via assessor systems 430, which may be a human being utilizing communications and/or computing equipment 432-436 to perform their monitoring actions).

REGARDING CLAIM 29
Cox, Marten and Jain disclose the limitation of claims 1 and 28.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 28, wherein the at least one processor is configured to enforce communication according to group communication protocols (Cox at [0183] teaches if it is determined that female patients aged 40-50 that received an email and a follow-up call from a medical assessor kept their foot exam appointments or made foot exam appointments, then this same email and follow-up call communication protocol may be applied to other female patients in the super-cohort of type 2 diabetes female patients aged 40-50 that may live in other areas other than southern Florida, or other type 2 diabetes patients in general (interpreted by examiner as according to group communication protocol) [0190] teaches the only communication option that meets the threshold criteria as indicative of an influential intervention with the patient that assisted in helping the patient to achieve a successful outcome is the communication protocol comprising the electronic mail message with script X followed-up by an automated phone call 3 days later using the specified script Y (interpreted by examiner as enforce communication)).

REGARDING CLAIM 31
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein the at least one processor is configured to generate a symptom checker display configured to accept user reporting of any of the associated symptoms (Cox at [0137] teaches patient logging onto an online system and inputting monitor data into the system (interpreted by examiner as a symptom checker display) which then reports the information to the assessor system, e.g., a patient entering blood sugar measurement data, weight data, symptom data, or the like (interpreted by examiner as to accept user reporting of any of the associated symptoms) [0181] teaches analyze the patient information to identify successful outcomes, e.g., patients that kept their doctor appointments, patients that reported reduction in symptoms, or the like).

REGARDING CLAIM 65
Cox, Marten and Jain disclose the limitation of claim 1.
Cox and Jain do not explicitly disclose, however Marten further discloses:
The system of claim 1, wherein the at least one processor is configured to: capture and store explicit care information in graph based data structures in long memory; create associations in the graph based database structures based on inferred connections; and augment the care plan, individual user action items, or scoring of the action items, based on the inferred connections captured from the graph based data structures (Marten at [0012] teaches A treatment plan database server is configured to store the assembled treatment plans and [0013] teaches the treatment regimen based on the captured patient input (interpreted by examiner as care information) Fig, 1B-22 teach care information in graph based data structure where fig. 14 shows an augmented care plan or individual user action item).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235886), in view of Marten (US 2010/0274579), in view of Jain (US 2017/0262164) and in further view of Thelen (US 2015/0088536).

REGARDING CLAIM 2
Cox, Marten and Jain disclose the limitation of claim 1.
Cox, Marten and Jain do not explicitly disclose, however Thelen discloses:
The system of claim 1, wherein the at least one processer is further configured to: display a compliance score associated with performance of the steps in the sequence and adjust subsequent display of the sequence of steps based on trends in the compliance score associated with the user relative to the initial view or an updated view of the sequence of steps (Thelen at [0008] teaches a compliance score calculation unit for calculating the user's compliance score indicating the user's compliance to his care plan based on measurements of the user's adherence to prescribed care plan elements (interpreted by examiner as display a compliance score associated with performance of the steps in the sequence) [abstract] teaches dynamically adjusting the user's care plan based on the user's calculated compliance score (interpreted by examiner as adjust subsequent display of the sequence of steps based on trends in the compliance score associated with the user relative to the initial view or an updated view of the sequence of steps of Cox, Martin and Jain)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox, Marten and Jain to incorporate identifying a compliance score and adjusting display based on compliance score as taught by Thelen, with the motivation of achieving maximum acceptance (or, more precisely, adherence/compliance) of the care plan by patients through personalization of the care plan for different patients and their environment (Thelen at [0014]).

REGARDING CLAIM 4
Cox, Marten and Jain disclose the limitation of claim 1.
Cox, Marten, Jain and Thelen disclose the limitation of claim 2.
Marten, Jain and Thelen do not explicitly disclose, however Cox further discloses:
The system of claim 2, wherein the at least one processer is further configured to limit the function of automatically triggering the remote advice session in conjunction with an execution time for a respective step based on compliance score (Cox at [abstract] teaches dynamically adjusting the user's care plan based on the user's calculated compliance score [0190] teaches a threshold criteria indicative of intervention to help the patient achieve a successful outcome (interpreted by examiner as remote advice session) and teaches communication options for a specific threshold value. [0200] teaches monitoring a patient's adherence or compliance with a personalized patient care plan, and determining appropriate intervention actions to take to increase the likelihood that the patient will become compliant or adhere to the personalized patient care plan and explains that determining appropriate intervention actions to perform involves communicating with the patient (interpreted by examiner as automatically trigger remote advice sessions in conjunction with an execution time for a respective step) [0202] teaches instances may indicate particular communication types or particular communication workflows. A measure may be calculated for each communication type, combination of communication types, communication workflows, or the like, with regard to how often the communication(s) or workflow resulted in a subsequent compliance action or event within a predetermined period of time, indicative of the subsequent compliance action or event being attributable to the corresponding communication(s) or workflow (interpreted by examiner as to limit the function of automatically triggering the remote advice session))

Cox, Marten and Jain do not explicitly disclose, however Thelen discloses:
a threshold compliance score (Thelen at [0008] teaches a compliance score calculation unit for calculating the user's compliance score indicating the user's compliance to his care plan based on measurements of the user's adherence to prescribed care plan elements. [0040] teaches assigning/identifying a compliance threshold score).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox, Marten and Jain to incorporate a threshold compliance score as taught by Thelen, with the motivation of achieving maximum acceptance (or, more precisely, adherence/compliance) of the care plan by patients through personalization of the care plan for different patients and their environment (Thelen at [0014]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235886), in view of Marten (US 2010/0274579), in view of Jain (US 2017/0262164), in view of Thelen (US 2015/0088536) and in further view of Wolpo (US 2015/0072300).

REGARDING CLAIM 3
Cox, Marten and Jain disclose the limitation of claim 1.
Cox, Marten, Jain and Thelen disclose the limitation of claim 2.
Marten, Jain and Thelen do not explicitly disclose, however Cox further discloses: 
The system of claim 2, wherein the at least one processer is further configured to automatically trigger a session in conjunction with an execution time for a respective step, wherein the at least one processor is configured to monitor a current time for the user and a target execution time for the respective step as part of automatically triggering (Cox at [0190] teaches a communication protocol in helping patient (interpreted by examiner as remote advice session) achieve a successful outcome. [0200] teaches monitoring a patient's adherence or compliance with a personalized patient care plan, and determining appropriate intervention actions  to take to increase the likelihood that the patient will become compliant or adhere to the personalized patient care plan and explains that determining appropriate intervention actions to perform involves communicating with the patient (interpreted by examiner as automatically trigger remote advice sessions in conjunction with an execution time for a respective step) [0202] teaches instances may indicate particular communication types or particular communication workflows. A measure may be calculated for each communication type, combination of communication types, communication workflows, or the like, with regard to how often the communication(s) or workflow resulted in a subsequent compliance action or event within a predetermined period of time, indicative of the subsequent compliance action or event being attributable to the corresponding communication(s) or workflow (interpreted by examiner as wherein the at least one processor is configured to monitor a current time for the user and a target execution time for the respective step as part of automatically triggering)).

Cox, Marten, Jain and Thelen do not disclose, however Wolpo further discloses: 
a session is a remote advice session between the user and a care team member in a live communication (Wolpo at [0034] teaches a remote server that enables live communication between the patient and the patient's doctor, dentist, care-taker, and/or health care provider (interpreted by examiner as remote advice session between the user and a care team member in a live communication))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cox, Marten, Jain and Thelen with teaching of Wolpo since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third and fourth reference using the remote advice session, as found in the fifth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235886), in view of Marten (US 2010/0274579), in view of Jain (US 2017/0262164), in view of Thelen (US 2015/0088536) and in further view of Ely (US 7606909 B1).

REGARDING CLAIM 5
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein the system is further configured to display a customized action view for respective step execution (Cox at [0052] teaches customizing the personalized patient care plan to the specific lifestyle of the patient by evaluating the temporal lifestyle information and behavioral lifestyle information for the patient and that the goals and actions may be converted to specific actions to be taken by the patient on a daily basis. [0146] teaches that these user interfaces comprise graphical user interfaces with object oriented representations of rule elements that may be dragged and dropped, user interfaces for selection of rule elements from a pre-determined listing, user interface elements for free-form text entry, and the like (interpreted by examiner as display a customized action view for respective step execution)), the customized action view displaying information (Cox at [0146] teaches user interfaces comprise graphical user interfaces (interpreted by examiner as display of the customized interfaces displaying information))

Cox, Marten and Jain do not explicitly disclose, however Ely discloses:
and displaying a second single selection icon for triggering a remote supervision session (Ely at [6:8-10] teaches an icon (interpreted as single selection icon) and teaches icon for requesting that another agent or supervisor be included in a session (interpreted by examiner as displaying a second single selection icon for triggering a remote supervision session)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cox, Marten and Jain with teaching of Ely since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary and third reference using the second single selection icon, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Cox, Marten, Jain and Ely do not explicitly disclose, however Thelen discloses:
a first single selection icon for presenting video instruction on step completion (Thelen at [0083] teaches a multimedia unit 55 for providing multimedia content to the user, e.g. to show educational or guidance videos or for displaying instructions to the user (interpreted by examiner as means for displaying a single selection icon (of Ely) for presenting video instruction on step completion)),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox, Marten, Jain and Ely to incorporate a first single selection icon as taught by Thelen, with the motivation of achieving maximum acceptance (or, more precisely, adherence/compliance) of the care plan by patients through personalization of the care plan for different patients and their environment (Thelen at [0014]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235886), in view of Marten (US 2010/0274579), in view of Jain (US 2017/0262164) and in further view of Beller (US 2008/0255880).

REGARDING CLAIM 8
Cox, Marten and Jain disclose the limitation of claims 1 and 6.
Cox, Marten and Jain do not explicitly disclose, however Beller further discloses:
The system of claim 6, wherein the at least one processor is further configured to filter material in the knowledge base according to a recovery phase associated with the user; and display of the customized interfaces includes display of an education display area in any view of the customized interface, and wherein the at least one processor is configured to limit content displayed to the user within the education display area based, at least in part, on the recovery phase associated with the user or a set of care plan task for a given day (Beller at [0018] teaches resources required for its execution; instructions about what to do if the Order is executed early or late; instructional materials for the healthcare provider; educational materials for the patient (and/or patient's family member). [0234] teaches other information related to the execution of the Orders can also be displayed, such as educational materials associated with the practice guideline (PG) or clinical pathway (GP), and the at least one processor is configured to limit content displayed to the user within the education display area based, at least in part, on the recovery phase associated with the patient. [0158] Diagnostically-relevant patient data retrieved from one or more EHR Databases may be used to map a patient's condition and needs to particular PGs or CPs. This mapping process would enable the CEM 28a to filter out inappropriate PGs or CPs, so that only appropriate ones for a particular patient are recommended for selection. This can be done, for example, by assigning meta-data to each PG and CP from the group consisting of diagnostic codes, symptoms, demographics, and other relevant data. The CEM 28a can then automatically select appropriate PGs or CPs by matching the meta-data to a patient's EHR data, or the CEM can allow the end-user to select a PG or CP from a filtered list (interpreted by examiner as filter material in the knowledge base according to a recovery phase associated with the user) [0234] teaches other information related to the execution of the Orders can also be displayed, such as educational materials associated with the PG or GP).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox, Marten and Jain to incorporate the management system as taught by Beller, with the motivation of enhancing legibility, reducing duplication, and improving the speed with which Orders are executed (Beller at [0026]).

REGARDING CLAIM 11
Cox, Marten and Jain disclose the limitation of claim 1.
Cox, Marten and Jain do not explicitly disclose, however Beller further discloses:
The system of claim 1, wherein the at least one processor is further configured to filter material in a knowledge base, at least in part, on a recovery phase associated with the user and a set of care plan tasks for a given day (Beller at [0158] teaches diagnostically-relevant patient data retrieved from one or more electronic health record (EHR) Databases 20 b may be used to map a patient's condition and needs to particular practice guidelines (PGs) or clinical pathways (CPs). This mapping process would enable the CEM 28 to filter out inappropriate PGs or CPs, so that only appropriate ones for a particular patient are recommended for selection. This can be done, for example, by assigning meta-data to each PG and CP from the group consisting of diagnostic codes, symptoms, demographics, and other relevant data. [0234] teaches other information related to the execution of the Orders can also be displayed, such as educational materials associated with the PG or (Beller para 0002).

Claims 13, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235886), in view of Marten (US 2010/0274579), in view of Jain (US 2017/0262164) and in further view of Rangadass (US 2013/0304499).

REGARDING CLAIM 13
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein display of the customized interfaces includes display of user entered goal information in any view of the customized interface with a set of care plan tasks selected based on a target date (Cox at [0086] teaches providing capability to consumer/user to use the provider applications through a client interface such as a web browser with user-specific configuration settings and [0146] teaches user interfaces comprise graphical user interfaces (interpreted by examiner as display of the customized interfaces includes display of user information) [0043] teaches collecting patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan (this information is interpreted by examiner as user entered goal information). [0052] teaches a more personalized patient care plan may further be customized to the specific lifestyle of the patient by evaluating the temporal lifestyle information and behavioral lifestyle information for the patient and that the goals and actions may be converted to specific actions to be taken by the patient on a daily basis (interpreted by examiner as a set of care plan tasks based on a target date). 

Cox, Marten and Jain do not disclose, however Rangadass further discloses:
 display of goal information in conjunction with a summary display of a set of care plan tasks selected based on a target date (Rangadass at [0038] teaches an electronic board which includes a data visualization tool that can be used to display one or more clinical management plans associated with a specific patient. [0042] teaches displaying goals for patients and provide the corresponding appropriate sequence and timing of staff interventions to achieve those goals with optimal efficiency. [0043] teaches displaying aspects of care on one axis and time intervals on another. [0052] teaches the display may provide a summarized view of real time data captured during execution of a patient care plan, and can include a drill-down option to review details of the real time data. [0127] teaches selecting tasks from care plan template (interpreted by examiner as display of goal information in conjunction with a summary display of a set of care plan tasks selected based on a target date).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox, Marten and Jain to incorporate displaying goal information in conjunction with a summary display as taught by Rangadass, with the motivation of compelling healthcare providers to critically evaluate and understand the basis of clinical decisions. (Rangadass at [0044]).

REGARDING CLAIM 14
Cox, Marten and Jain disclose the limitation of claim 1.
Marten and Jain do not explicitly disclose, however Cox further discloses:
The system of claim 1, wherein display of the customized interface includes display, configured to access and display a care plan stage associated with the user (Cox at [0086] teaches providing capability to consumer/user to use the provider applications through a client interface such as a web browser with user-specific configuration settings and [0146] teaches user interfaces comprise graphical user interfaces (interpreted by examiner as display of the customized interfaces includes display of user information) [0062] teaches dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed and discussed above. That is, the patient's adherence to their personalized patient care plan is monitored and determinations are made as to whether the patient meets the goals set forth in the personalized patient care plan and/or performs the patient actions in the personalized patient care plan. If the patient does not meet the requirements of one or more goals in the patient care plan, an alternative goal determination logic is employed to determine an alternative goal that the patient is more likely to be able to accomplish. This determination may be made based on the patient's actual progress towards attaining the original goal, the importance and type of the goal to the overall personalized patient care plan [0139] teaches that this determination may take into account various factors including the nature and importance of the patient action to the overall goal of the PPCP. Based on a determined level of adherence and the nature and importance of the patient action, the assessor system determines whether an adjustment of the PPCP is needed (this information is interpreted by examiner as a care plan stage associated with a respective user). [0174] teaches the variable listing cache of patient information is progressively and dynamically updated as new patient information is received from the various sources).

Cox, Marten and Jain do not disclose, however Rangadass further discloses:
display of a progress summary view, wherein the progress summary view is configured to display a set of prioritized task indicators (Rangadass at [0052] teaches the display may provide a summarized view of real time data captured during execution of a patient care plan, and can include a drill-down option to review details of the real time data (interpreted as display of a progress summary view). [0127] teaches selecting tasks from care plan template [0108] teaches if medical data 26 indicates that a preconfigured threshold is exceeded (e.g., high blood pressure symptoms), task(s) 200 suitable for lowering blood pressure may be associated with the activity (interpreted as wherein the progress summary views is configured to display a set of prioritized task indicators))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox, Marten and Jain to incorporate summary views displaying a set of prioritized task indicators as taught by Rangadass, with the motivation of allowing patients to achieve goals with optimal efficiency. (Rangadass at [0042]).

REGARDING CLAIM 15
Cox, Marten and Jain disclose the limitation of claim 1.
Cox, Marten, Jain and Rangadass disclose the limitation of claim 14.
Cox, Marten and Jain do not explicitly disclose, however Rangadass further discloses:
The system of claim 14, wherein selection in the customized interface of the prioritized task indicators is configured to transition the interface to a task view for completing an associated care plan task (Rangadass at [0052] teaches the display may provide a summarized view of real time data captured during execution of a patient care plan, and can include a drill-down option to review details of the real time data (interpreted by examiner as user interface of the prioritized task indicators). [0082] teaches activities may be based on care plans according to treatment type and that care plans can drive the patient flow through a pull based process. As activities are completed, the patient moves to next set of activities on the care plan. Appropriate user interfaces (UI) may be rendered based on user choices (interpreted by examiner as customized interface to a task view for completing an associated care plan task))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cox, Marten and Jain to incorporate an interface task view for completing an associated care plan task as taught by Rangadass, with the motivation of allowing patients to achieve goals with optimal efficiency. (Rangadass at [0042]).

REGARDING CLAIM 16
Cox, Marten and Jain disclose the limitation of claim 1.
Cox, Marten, Jain and Rangadass disclose the limitation of claims 14 and 15.
Cox, Marten and Jain do not explicitly disclose, however Rangadass further discloses:
The system of claim 15, wherein at least some of the set of prioritized task indicators are associated with care plan tasks having designated times for completion, and wherein the customized interface is further configured to dynamically flash or reorder the display of at least one prioritized task indicator upon nearing the designated time for completion (Rangadass at [abstract] teaches displaying data in real time and [0052] teaches the display may provide a summarized view of real time data captured during execution of a patient care plan, and can include a drill-down option to review details (interpreted by examiner as the set of the prioritized task indicators) of the real time data and [0043] teaches the clinical pathway can be a plan of care and are typically written in the form of a grid (or matrix) which displays aspects of care on one axis and time intervals on another (interpreted by examiner as the set of prioritized task indicators are associated with care plan tasks having designated times for completion). [0082] teaches activities may be based on care plans according to treatment type and that care plans can drive the patient flow through a pull based process. As activities are completed, the patient moves to next set of activities on the care plan (interpreted by examiner as the interface is further configured to reorder the display of at least one prioritized task indicator upon nearing the designated time for completion). Appropriate user interfaces (UI) may be rendered based on user choices [0100] teaches tasks in a specific order determine a protocol)


Response to Arguments
Drawing Objections
Regarding the drawing objection(s) of Figs. 10, 26, 35 and 37, the Applicant has amended the drawings to overcome the basis/bases of objection. 

Claim Objections
Regarding the Claim objection(s) of claims 11, 15 and 25, the Applicant has amended the claims to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 2, 4, 11, 20 and 25, the Applicant has amended claims 11 and 20 to overcome the bases of rejection. However, the Applicant has not amended claims 2 and 25 to overcome the basis of indefinite rejection. Claim 4 is indefinite by virtue of dependency from claim 2. The Examiner has considered the Applicants arguments and does not find them persuasive.
The limitation of “…display a compliance score…” in claim 2 is indefinite because it is unclear how a compliance score can be displayed when a compliance score was never calculated/received ect.. The specification on page 2 recites calculating and displaying a compliance score. The Examiner suggests amending claim 2 to recite “calculate and display a compliance score”. 
The limitation of “…and tailor nutrition based activities…” in claim 25 is indefinite because there was no previous recitation of any nutrition based activities, thus it’s unclear what is being tailored. The Examiner suggests amending claims to clarifying what nutrition based activities are. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-6, 8, 11, 13-16, 18-22, 24, 25, 28, 29, 31 and 65, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:
Applicant respectfully submits that proposed combination does not teach or suggest the highlighted claim element above. Cox allows user updates to care plans but does not teach automatic updates to the user interface to improve patient compliance (for example of existing actions). Marten likewise does not teach automatic updates to the user interface. While Jain teaches automatic updates to the user interface, it does so in the context of determining user preference and uses "gradual unexpected changes" as a method of doing so. [Jain, 0005]. Applicant respectfully submits that updating the user interface using unexpected changes as a means of discovering user preference will in fact interfere with care plan execution, and the person of ordinary skill in the art would not be motivated make the alleged combination. Even if the combination is assumed proper, changes to the user interface as disclosed in Jain would not teach or suggest "automatically integrate one or more additional functions into an existing action display element relative to the initial view for a respective step in the sequence of steps, wherein the one or more additional functions are selected based on association with the existing action display element and actions associated with the action display element," as recited in claim 1, as amended. Accordingly withdrawal of the rejection of claim 1 and dependent claims is respectfully requested.
Regarding 1, the Examiner respectfully disagrees. Paragraph [0005] in Jain teaches that adjustments to a user interface can be made automatically and make gradual and unexpected changes, however, this is all based on user data. It adapts the user interface to fit the users’ needs without the user (him/her self) making any changes [0045]. [0005] also teaches that customization rules are used to customize the user interface so that the user interface provides information in an appropriate manner for each particular user, which does not interfere with care plan execution.  Given the broadest reasonable interpretation, Jain in combination with Cox, Marten teach automatic updates to the user interface. Please refer to the newly detailed rejection for claim 1. 

The Office Action rejects claim 65 over Cox Fig, 1B-22 which "teach care information in graph based data structure where fig. 14 shows an augmented care plan or individual user action item." Applicant notes that Cox only contains 15 Figures. "FIG. 14 is an example block diagram of the primary operational elements for selecting an optimum or best communication mode or sequence/pattern of communication modes in accordance with one illustrative embodiment." (Cox para 0023). Nothing in Figure 14 teaches a "graph based data structure," as recited. There is no reference to a graph based data structures in Cox's specification. Neither Marten nor Jain disclose graph based data structures. Thus, it follows none of Cox, Marten, and Jain teach or suggest the remains limitations of claim 65. Withdrawal of the rejection of 65 is respectfully requested. Neither Marten
Regarding 2, the Examiner apologizes as a typographical error was made. “Marten and Jain do not explicitly disclose, however Cox further discloses:” should have read “Cox and Jain do not explicitly disclose, however Marten further discloses:” Cox does not disclose the limitation of claim 65, instead Marten is relied on for the rejection of claim 65.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hirsch (US 2011/0202864) teaches apparatus and methods of receiving and acting on user-entered information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626